Citation Nr: 1618000	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-46 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014 the Board remanded the claims for service connection for a bilateral hearing loss disability and tinnitus for further development.  In a July 2015 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  This issue is therefore no longer in appellate status.  For the reasons explained below, further development remains necessary regarding the issue of entitlement to service connection for a bilateral hearing loss disability.  The appeal of this particular issue is thus REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


REMAND

In the September 2014 remand, the Board instructed in part that the appropriate development be undertaken to obtain any outstanding pertinent medical records and that, if the benefit sought was not granted, the Veteran be issued a Supplemental Statement of the Case (SSOC).  

VA sent the Veteran a letter in July 2015 asking him to identify any outstanding treatment records that needed to be obtained, including private treatment records.  In July 2015, the Veteran was issued an SSOC.  However, both the July 2015 letter and the July 2015 SSOC were sent to the Veteran's previous address on [redacted].  The July 2015 letter was returned as "not deliverable as addressed, and unable to forward."  The Board notes that in the February 2010 Form 9 Appeal the Veteran provided the [redacted] address.  However, in his subsequent Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in February 2015, he indicated a new address on [redacted].  Further, in September 2014 VA sent a letter notifying the Veteran that the letter was previously undeliverable and was being resent to his address on [redacted].  Thus, as the July 2015 duty to assist letter and July 2015 SSOC were sent to an incorrect address, there has not been substantial compliance with the Board's remand directives.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Confirm with the Veteran and his representative that his current mailing address is on [redacted] as indicated on his February 2015 Form 21-22.  If this is not the correct address the Veteran's most recent address should be obtained.  If no response is received, the Veteran's mailing address on the February 2015 Form 21-22 should be used for any correspondence.

2. Then, send a letter to the Veteran at his address on [redacted], or a more recent address if indicated, asking that he identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Procedures should be followed for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e). 

3. Afterwards, the issue of service connection for a bilateral hearing loss disability should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC, which must be sent to his current address on [redacted] as indicated on his February 2015 Form 21-22, or a more recent address if provided.  Thereafter, the case should be returned to the Board for appellate action.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

